                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

UNITED STATES OF AMERICA

      v.                                      CASE NO. 8:19-cr-425-MSS-AEP

MARCUS LLOYD ANDERSON

                       UNITED STATES’ WITNESS LIST

      The United States of America respectfully submits the following list of

witnesses to be called at the sentencing hearing scheduled on June 22, 2021:

      1.     Mr. H.B. Jefferson
      2.     Ms. Debra Cummings
      3.     Dr. Muhammad Ali
      4.     Mr. Wesley Jon Jasper
      5.     Ms. Cynthia Mansfield
      6.     John Meyer
      7.     Evan Cantrall, WellCare, Compliance Investigations
      8.     Michael Wysocki, AmeriGroup, Compliance Investigations

                                        Respectfully submitted,

                                        KARIN HOPPMANN
                                        Acting United States Attorney

                                  By:    /s/ Kristen A. Fiore
                                        Kristen A. Fiore
                                        Assistant United States Attorney
                                        United States Attorney No. 178
                                        400 N. Tampa St., Ste. 3200
                                        Tampa, FL 33602-4798
                                        Telephone: (813) 274-6000
                                        Facsimile: (813) 274-6358
                                        E-mail: Kristen.Fiore@usdoj.gov
U.S. v. Anderson                                     Case No. 8:19-cr-425-MSS-AEP


                            CERTIFICATE OF SERVICE

       I hereby certify that on June 17, 2021, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to the following:

       Jay Hebert, Esq.


                                      By:    /s/ Kristen A. Fiore
                                            Kristen A. Fiore
                                            Assistant United States Attorney
                                            United States Attorney No. 178
                                            400 N. Tampa St., Ste. 3200
                                            Tampa, FL 33602-4798
                                            Telephone: (813) 274-6000
                                            Facsimile: (813) 274-6358
                                            E-mail: Kristen.Fiore@usdoj.gov
